DISMISS; and Opinion Filed July 10, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01567-CV

                          GHANDI GAY, Appellant
                                  V.
           FALCON'S LAIR HOMEOWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-09640

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated December 15, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated December 15,

2015, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated February 10, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant

had been found to be entitled to proceed without payment of costs. We cautioned appellant that
failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of the clerk’s

record.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




                                                       /Molly Francis/
                                                       MOLLY FRANCIS
                                                       JUSTICE

141567F.P05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GHANDI GAY, Appellant                                 On Appeal from the 68th Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01567-CV         V.                         Trial Court Cause No. DC-14-09640.
                                                      Opinion delivered by Justice Francis.
FALCON'S LAIR HOMEOWNERS                              Justices Lang-Miers and Whitehill
ASSOCIATION, INC., Appellee                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee FALCON'S LAIR HOMEOWNERS ASSOCIATION,
INC. recover its costs of this appeal from appellant GHANDI GAY.


Judgment entered this 10th day of July, 2015.




                                                –3–